DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0206057) in view of Asai et al (US 6,710,785).
Claims 1, 13 and 15, Kim teaches a method of receiving/transmitting audio data, performed by an audio data reception apparatus, the method comprising: 
receiving reproduction information of three-dimensional (3D) audio content (the rendering of 3D audio content, [0070] and an encoded 3D audio signal of the 3D audio content from an audio data transmission apparatus; (Encoding techniques of 3D, Figs. 6A-6D, [0086-0091]);
decoding the encoded 3D audio signal (Fig. 7, [0092-0095]); and 
while Kin teaches “rendering the decoded 3D audio signal based on the reproduction information of the 3D audio content, wherein the reproduction information transition effect information for the 3D audio content, (Fig. 14, 1410, [0115-0119])”,   Kim does not teach “wherein the transition effect information includes scene index information for identifying each scene, wherein the transition effect information further includes transition position index information for identifying a transition position of the each scene”.
Asai teaches the feature as Asai discusses a scene transition processing “to specify a desired one of said scene indexes and assigning said specified scene index a predetermined transitional effects, and wherein said step of compiling said edited video program includes the step of applying said assigned transitional effect to said specified scene index, via Figures 9 and 22, col. 8 lines 25, 32; col. 14, lines 55-67.  Furthermore, FIG. 18 shows an exemplary operation of a relative position restoration subroutine 250 according to the principles of the invention. In step 252, open a dialog box, in which the user prompted to select whether the specified scene should be restored to the next-based relative position or the back-based relative position. If the user selects the next-based relative position, the specified scene is moved to just before the scene with the order number 522 just following the order number of the specified scene. If the user selects the back-based relative position, the specified scene is moved to just after the scene with the order number 522 just preceding the order number of the specified scene, col. 13, lines 34-51”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Asai into the teaching of Kim for the purpose of 
Claims 2 and 14, (Currently Amended) The method of claim 1, wherein the transition effect information includes at least one of information about a total number of at least one scene included in the 3D audio content, information about a total number of transition positions defined for each of the at least one scene, transition position information (Asai: the user can restore a specific scene to its relative position with respect to the next scene or the back scene at the time the last segmentation or grouping command has been executed. For this purpose, the ORG ORDER fields 522 of the scene table 520 are updated each time a segmentation or a grouping is executed so as to retain the order of the displayed scene indexes as shown in step 229 of FIG. 10B and step 247 of FIG. 12), index information of a scene to be reproduced at a transition position, information about a type of the transition effect, information about a type of an audio signal to be used when applying the transition effect, information about whether a gain value is present in the audio signal to be used when applying the transition effect, or information about the gain value. (Kim: to attenuate the loudness of the lion's roar based on the audio masking and physical occlusion caused by the running person, [0079])
binaural rendering type (Kim: [0061, 0143]);
Claim 4. The method of claim 2, wherein the information about the type of the audio signal to be used when applying the transition effect includes at least one of a natural sound type, a synthetic sound type, (Kim: synthetic audio data, [0072, 0085, 0090, 0091, 0097] and Figs. 6C, 6D, 8) or a spoken text type, and wherein the spoken text type includes at least one of a spoken guide text type, a spoken information text type, or a spoken direction text type. 
Claim 5. The method of claim 1, further comprising acquiring transition effect interaction information based on input of a user, wherein the transition effect interaction information includes at least one of information about whether the transition effect is applied, (Kim: the operation of "rendering" or a configuration causing processing circuitry to "render" may include rendering to loudspeaker feeds, or rendering to headphone feeds to headphone speakers, such as by using binaural audio speaker feeds. For instance, an audio decoding device of this disclosure may render binaural audio speaker feeds by invoking or otherwise using a binaural audio renderer, [0143]), index information of a scene selected by the user, information about whether predefined position information is used, index information representing a predefined transition position, or information about a non-predefined transition position. 
transition effect information further includes a transition effect audio index for identifying each of a plurality of transition effects applied to one scene. (Kim: the operation of "rendering" or a configuration causing processing circuitry to "render" may include rendering to loudspeaker feeds, or rendering to headphone feeds to headphone speakers, such as by using binaural audio speaker feeds. For instance, an audio decoding device of this disclosure may render binaural audio speaker feeds by invoking or otherwise using a binaural audio renderer, [0143]). 
Claim 7. The method of claim 5, wherein the transition effect interaction information further includes selection information about a transition effect type and selection information about an audio signal type used when applying the transition effect. (Kim: To select the appropriate renderer or, in some instances, generate an appropriate renderer, the audio playback system 16 may obtain loudspeaker information 13 indicative of a number of loudspeakers and/or a spatial geometry of the loudspeakers, [0062-0063]).
Claims 8-9, wherein the reproduction information is included in a 3D audio stream and the 3D audio stream includes a packet including the transition effect information.  (Kim: Virtual scene 30B of FIG. 4B illustrates that the listener, at virtual position A, hears the lion's roar coming from behind and to the left of the running person, [0076]; Virtual scene 30C of FIG. 4C illustrates that the listener, at virtual position C, hears the lion's roar coming from behind and to the right of the running person, [0077]).
(Kim: Knowing the object source energy g(.omega.) as a function of frequency (e.g., using time-frequency analysis techniques, such as performing a fast Fourier transform on the PCM stream) allows us to convert each PCM object and the corresponding location into the SHC A.sub.n.sup.m(k). Further, it can be shown (since the above is a linear and orthogonal decomposition) that the A.sub.n.sup.m(k) coefficients for each object are additive. In this manner, a number of PCM objects can be represented by the A.sub.n.sup.m(k) coefficients (e.g., as a sum of the coefficient vectors for the individual objects). [0045]). 
Claim 12. The method of claim 11, wherein the PCM related information includes at least one of information about a total number of PCM signals, information about a total number of PCM signals to be used when applying the transition effect, information about a sampling rate of the PCM signal, information about the number of bits per sample of the PCM signal, information about a frame size of the PCM signal, (Kim: Via Fig. 10, the audio decoding device 24 may use an audio frame size of 1,280 samples, [0106]), information about a fixed frame size of the PCM signal, identification (ID) information for identifying the PCM signal, information about whether the PCM signal is used when applying the transition effect,  information about a loudness value of the PCM signal, information about an attenuation gain value applied to another audio signal when reproducing the PCM signal, (Kim: to attenuate the loudness of the lion's roar based on the audio masking and physical occlusion caused by the running person, [0079]) information about whether the audio signal is interleaved, information about a total number of PCM signals in a frame, information about a total number of PCM signals to be used when applying the transition effect in the frame, or information about a variable frame size of the PCM signal. 
Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.